DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/28/22.  Claims 1, 3-5, 17, 22-24 amended.  Claims 6, 7, 9 and  20 canceled.  Claims 1-5, 8, 10-19 and 21-24 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al. US Publication No. 2007/0069021 cited in previous action  in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action  in view of Prugh et al. US Pub. No. 2020/0341457 cited in previous action  in view of Sarrafzadeh et al. US Publication No. 2012/0323501.
Re Claim 1, Elrod discloses a wireless sensing system for obtaining pressure data relating to one or more pressure locations of a surface area comprising: a wireless power source (base station 12; see P37) for transmitting power ; a plurality of wireless sensing units (Figs. 6-10; P31 and see claim 14), each wireless sensing unit being positioned at a respective sensing unit location within the surface area (Figs. 6-10) and comprising: a pressure sensor configured to detect pressure applied to each of a plurality of locations on a surface of the wireless sensing unit; a data capture circuit configured to generate digital pressure data based on the pressure detected at each of the plurality of locations by the pressure sensor; a radio-frequency identification (RFID) tag for transmitting the digital pressure data to an RFID reader (P4, intended use recitation); a power storage device (Capacitor) for providing power to the pressure sensor, the data capture circuit, and the RFID tag (figs. 2-3; P19-22, 26-27 ); and a wireless power unit  ( Base send sends a beacon signal i.e. power signal ) configured to wirelessly charge the power storage device (P37,P19-22 and 27) , comprising a remote power receiver unit (40, 30) configured to receive power from the wireless power source (12) .
Elrod fails to specifically disclose a wireless power source for transmitting power using magnetic resonance; and that the pressure sensor detecting a continuous measure of pressure applied to each of a plurality of locations on a surface of the wireless sensing unit; the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location; a data capture circuit configured to generate digital pressure data based on the continuous measure of pressure detected at each of the plurality of locations by the pressure sensor.
However, Ganem discloses a wireless power source for transmitting power using magnetic resonance (Column 46, lines 40-50 and Column lines 37-48; Column 43, lines 23-29 and see claim 25).
Given the teachings of Ganem it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elrod with a wireless power source for transmitting power using magnetic resonance; 
Doing so would provide methods and designs for energy distribution that is wire free but easy to deploy and configurable (Column 2, lines 35-39).
Elrod as modified by Ganem discloses all of the claimed limitations above except for  the pressure sensor detecting a continuous measure of pressure applied to each of a plurality of locations on a surface of the wireless sensing unit; the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location; a data capture circuit configured to generate digital pressure data based on the continuous measure of pressure detected at each of the plurality of locations by the pressure sensor.
However Prugh discloses pressure sensors within  floor contact sensor 110  that  transmit pressure data to the control unit 135 using  wirelessly data connections such as   antenna and  specifically  detecting  a continuous measure of pressure applied to each of a plurality of locations on a surface of the wireless sensing unit; a data capture circuit configured to generate digital pressure data based on the continuous measure of pressure detected at each of the plurality of locations by the pressure sensor (P47, P12, P15, P182).
Given the teachings of Prugh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elrod as modified by Ganem with the pressure sensor detecting a continuous measure of pressure applied to each of a plurality of locations on a surface of the wireless sensing unit  and a data capture circuit configured to generate digital pressure data based on the continuous measure of pressure detected at each of the plurality of locations by the pressure sensor.
As suggested by Prugh, continuous pressure readings data would assist a monitoring system to perform an action.  
Elrod as modified by Ganem as modified by Prugh discloses all of the limitations from above except for the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location.
Sarrafzadeh discloses the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location (Figs 3; Abstract, see claims 1-3 and P41-42).
Given the teachings of Sarrafzadeh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elrod as modified by Ganem as modified by Prugh such that the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location.
As suggested by Sarrafzadeh doing so  provide a high recognition accuracy for monitoring purposes (P32).
Re Claim 3, Elrod, Ganem, Prugh and Sarrafzadeh discloses the wireless sensing system of claim 1, and Sarrafzadeh discloses wherein the data capture circuit is configured to generate the digital pressure data by: transmitting a respective transmit layer signal to each conductive strip of the first conductive layer; receiving a respective feedback signal from each conductive strip of the second conductive layer; and generating the digital pressure data based on the plurality of transmit layer signals and the plurality of feedback signals (p 7-8, P36, P42, P49).
Re Claim 5, Elrod, Ganem, Prugh and Sarrafzadeh discloses the wireless sensing system of claim 1, and Sarrafzadeh discloses wherein the electrically sensitive layer of each wireless sensing unit comprises a resistance sensitive material, and the electrical properties comprise resistance (P8, P41).
Re Claim 10, Elrod, Ganem ,  Prugh and Sarrafzadeh discloses the wireless sensing system of claim 1, and Elrod disclose wherein the RFID tag of each wireless sensing unit is a passive RFID tag (P4 and P15).
Re Claim 11, Elrod, Ganem ,  Prugh and Sarrafzadeh discloses the wireless sensing unit system of claim 1, and Prugh discloses wherein each wireless sensing unit comprises a wireless floor tile (P17-18, P65-P66).
Re Claim 12, Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing system of claim 11, and Prugh discloses wherein the pressure sensor of each wireless sensing unit is configured to detect the pressure from a conventional floor tile located above the wireless sensing unit (P46-50, P67).  
Re Claim 13, Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing system of claim 11, and Prugh discloses wherein each wireless sensing unit further comprising a flooring surface located above the pressure sensor (P46-P50, P67).  
Re Claim 14, Elrod, Ganem, Prugh and Sarrafzadeh discloses the wireless sensing system of Claim 1, and Prugh discloses a pressure monitoring system, the pressure monitoring system comprising: a processor (monitor control unit 135 ); an RFID communication interface (wireless interface), in communication with the processor, configured to obtain digital pressure data from the RFID reader (P62,P65, P66, The floor contact sensor 110 sends the floor data to the control unit 135; There are multiple means by which the pressure sensors within the floor contact sensor 110 can be transmitted to the control unit 135; each tile controller can use a wireless data connection to the property monitoring system. the tiles can be completely wireless. Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals. For any wireless data or power process, additional layers of tile may be added to provide antennae adjacent to the tops or bottoms of the tiles. Thus, Pugh teaches of the use of RFID communication interface and RFID reader); a memory, in communication with the processor, having stored thereon sensing unit location data indicating a plurality of sensing unit locations (p60, p65, p133; Fig. 1); and the wireless power source, configured to transmit power to the plurality of wireless sensing units at the respective plurality of sensing unit locations (P66); the processor being configured for executing instructions that cause the pressure monitoring device to determine a continuous pressure level at each of one or more pressure locations based on the digital pressure data and the sensing unit location data (P47, P12, P15, P182) and Ganem discloses transmitting  power using magnetic resonance (Column 43, lines 23-29 and see claim 25).
Re Claim 15,  Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing system of Claim 14, and Prugh discloses  wherein the pressure monitoring device further comprises the RFID reader, wherein the RFID reader is configured to obtain the digital pressure data from one or more RFID tags (P62,P65, P66  The floor contact sensor 110 sends the floor data to the control unit 135; There are multiple means by which the pressure sensors within the floor contact sensor 110 can be transmitted to the control unit 135; each tile controller can use a wireless data connection to the property monitoring system. the tiles can be completely wireless. Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals. For any wireless data or power process, additional layers of tile may be added to provide antennae adjacent to the tops or bottoms of the tiles. Thus, Pugh teaches/implies the use of an RFID reader and RFID tags).  
Re Claim 16, Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing system of Claim 15,  and Pugh discloses wherein: the RFID communication interface comprises a wireless network interface; and the RFID reader comprises a radio antenna (P62,P65, P66  The floor contact sensor 110 sends the floor data to the control unit 135; There are multiple means by which the pressure sensors within the floor contact sensor 110 can be transmitted to the control unit 135; each tile controller can use a wireless data connection to the property monitoring system. the tiles can be completely wireless. Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals. For any wireless data or power process, additional layers of tile may be added to provide antennae adjacent to the tops or bottoms of the tiles.  

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al. US Publication No. 2007/0069021 cited in previous action  in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action  in view of Prugh et al. US Pub. No. 2020/0341457 cited in previous action  in view of Sarrafzadeh et al. US Publication No. 2012/0323501 as applied to claim 1 above and further in view of DIOT EP Publication 2663846.

Re Claim 4, Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing system of claim 1, but fails to specifically discloses  wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance.  
DIOT discloses wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance (see Background of Invention).  
Given the teachings of DIOT it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elrod, Ganem,  Prugh and Sarrafzadeh with wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance.
As suggested by DIOT It is well known that measuring the pressure, and more generally the distribution of forces on a given surface, can be obtained by means of so-called capacitive pressure sensors. Said capacitive pressure sensors comprise one or more capacitive cells which are appropriately positioned on the contact surface of the sensor. Each capacitive cell comprises a pair of panels made of an electrically conductive material and a layer of an insulating or dielectric material positioned between the conductive panels(see Background of Invention).  .

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Elrod et al. US Publication No. 2007/0069021 cited in previous action  in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action  in view of Prugh et al. US Pub. No. 2020/0341457 cited in previous action  in view of Sarrafzadeh et al. US Publication No. 2012/0323501 as applied to claim 1 above and further in view of Bradford US Publication No. 2016/0217664 cited in previous action. 
Re Claim 108, Elrod, Ganem,  Prugh and Sarrafzadeh discloses the wireless sensing unit of claim 1, but fail to disclose wherein the wireless power unit of each wireless sensing unit further comprises a piezoelectric power generating unit configured to harvest kinetic energy from objects applying force to the wireless sensing unit.  
Bradford disclose wherein the wireless power unit comprises a piezoelectric power generating unit configured to harvest kinetic energy from objects applying force to the wireless sensing unit (P23, P39).
Given the teachings of Braford it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Elrod, Ganem,  Prugh and Sarrafzadeh with wherein wireless power unit of each wireless sensing unit further comprises a piezoelectric power generating unit configured to harvest kinetic energy from objects applying force to the wireless sensing unit
Doing so is advantageous since the piezoelectric sensor can provide, wirelessly or via a wired connection pressure data about and event and can output power for the accelerometers or the wireless transmitters (if needed) in response to impacts from people or animals walking on the flooring. (P23). 
Claim(s) 17-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prugh et al. US Pub. No. 2020/0341457 cited in previous action  in view of Elrod et al. US Publication No. 2007/0069021 cited in previous action  in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action in view of Sarrafzadeh et al. US Publication No. 2012/0323501.
 Re Claim 17, Prugh discloses a method for obtaining pressure data relating to one or more pressure locations of a surface area, comprising:
 for each of a plurality of wireless sensing units positioned at a respective plurality of sensing unit locations within the surface area (P46, P48, P51-53 Each tile can be individually capable of measuring the force applied to it from a person or object): receiving power at the wireless sensing unit from a wireless power source using (Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals). 
detecting a continuous measure of pressure applied to each of one or more locations on a surface of the wireless sensing unit using the pressure sensor; generating digital pressure data based on the continuous measure of pressure detected at each of the one or more locations by the pressure sensor using the data capture circuit(P47, P12, P15, P182).; and transmitting the digital pressure data to an RFID reader using the RFID tag( P62,P65, P66  The floor contact sensor 110 sends the floor data to the control unit 135; There are multiple means by which the pressure sensors within the floor contact sensor 110 can be transmitted to the control unit 135; each tile controller can use a wireless data connection to the property monitoring system. the tiles can be completely wireless. Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals. For any wireless data or power process, additional layers of tile may be added to provide antennae adjacent to the tops or bottoms of the tiles. Thus, Pugh teaches/implies of RFID reader and RFID tags). 
Prugh does not specifically disclose receiving power at the wireless sensing unit from a wireless power source using magnetic resonance; charging a power storage device of the wireless sensing unit using the received power; using the power storage device to provide power to a pressure sensor, a data capture circuit, and a radio-frequency identification (RFID) tag of the wireless sensing unit, the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location.
However, Elrod discloses charging a power storage device (capacitor 36) of the wireless sensing unit using the received power; using the power storage device to provide power to a pressure sensor, a data capture circuit, and a radio-frequency identification (RFID) tag of the wireless sensing unit (P22).
Given the teachings of Elrod it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prugh with charging a power storage device of the wireless sensing unit using the received power; using the power storage device to provide power to a pressure sensor, a data capture circuit, and a radio-frequency identification (RFID) tag of the wireless sensing unit.
As suggested by Elrod this arrangement ensures there will be sufficient voltage at the RFID tag (P22).
Prugh invention as modified by Elrod discloses all of the claimed invention above except for receiving power at the wireless sensing unit from a wireless power source using magnetic resonance.
However, Ganem discloses receiving power at the wireless sensing unit from a wireless power source using magnetic resonance (Column 43, lines 23-29 and see claim 25 Column 46, lines 40-50 and Column lines 37-48; Column 43, lines 23-29). 
Given the teachings of Ganem it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the teachings of Prugh as modified by Elrod with receiving power at the wireless sensing unit from a wireless power source using magnetic resonance
Doing so would provide methods and designs for energy distribution that is wire free but easy to deploy and configurable (Column 2, lines 35-39).
Prugh invention as modified by Elrod as further modified by Ganmen discloses all of the limitations from above except for the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location.
Sarrafzadeh discloses the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location (Figs 3; Abstract, see claims 1-3 and P41-42).
Given the teachings of Sarrafzadeh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of   Prugh  as modified by Elrod as further modified by Ganem such that the pressure sensor comprising: a first conductive layer comprising a plurality of conductive strips; an electrically sensitive layer  exhibiting continuous chances in its electrical properties in response to compression; and a second conductive layer comprising a plurality of conductive strips, the conductive strips of the first conductive layer and the second conductive layer being arranged such that: for each respective location of the plurality of locations on the surface of the wireless sensing unit, a conductive strip of the second conductive layer overlaps with a conductive strip of the first conductive layer with respect to a vector normal to the surface of the wireless sensing unit at the respective location.
As suggested by Sarrafzadeh doing so  provide a high recognition accuracy for monitoring purposes (P32).
Re Claim 18, Prugh, Elrod, Ganem and Sarrafzadeh discloses the method of claim 17, and Pugh discloses further comprising determining a pressure level at each of the one or more pressure locations based on the digital pressure data and the one or more sensing unit locations (P46, P48, P51-53).  
Re Claim 19, Pugh, Elrod, Ganem and Sarrafzadeh discloses the method of claim 17, and Elrod discloses wherein: the RFID tag of each wireless sensing device is a passive RFID tag (P4 and P15); the RFID reader is configured to transmit interrogator RFID signals to each RFID tag; and each RFID tag is configured to transmit the digital pressure data to the RFID reader in response to receiving an interrogator RFID signal from the RFID reader (P62,P65, P66 P62,P65, P66  The floor contact sensor 110 sends the floor data to the control unit 135; There are multiple means by which the pressure sensors within the floor contact sensor 110 can be transmitted to the control unit 135; each tile controller can use a wireless data connection to the property monitoring system. the tiles can be completely wireless. Power can be provided by an inductive mat installed beneath the tiles, or by wireless signals such as radio frequency signals. For any wireless data or power process, additional layers of tile may be added to provide antennae adjacent to the tops or bottoms of the tiles. Thus, Pugh teaches/implies the use of RFID reader and RFID tags).  
Re Claim 22, Pugh, Elrod, Ganem and Sarrafzadeh discloses the method of claim 17, and Sarrafzadeh  discloses wherein the data capture circuit is configured to generate the digital pressure data by: transmitting a respective transmit layer signal to each conductive strip of the first conductive layer; receiving a respective feedback signal from each conductive strip of the second conductive layer; and generating the digital pressure data based on the plurality of transmit layer signals and the plurality of feedback signals (p 7-8, P36, P42, P49).
Re Claim 24, Pugh, Elrod, Ganem and Sarrafzadeh discloses the method of claim 17, and Sarrafzadeh discloses wherein the electrically sensitive layer of each wireless sensing unit comprises a resistance sensitive material, and the electrical properties comprise resistance (P8, P41).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prugh et al. US Pub. No. 2020/0341457 in view of Elrod et al. US Publication No. 2007/0069021 in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action  in view of Sarrafzadeh et al. US Publication No. 2012/0323501 as applied to claim 17 above and further in view of Debates et al. US Publication No. 2017/0116445.cited in previous action
Re Claim, 21, Prugh, Elrod, Ganem and Sarrafzadeh discloses the method of claim 17, but fail to disclose wherein the RFID tag of each wireless sensing unit transmits the digital pressure data at an ultra-high frequency (UHF) RFID signal band.  
Debates discloses wherein the RFID tag of each wireless sensing unit transmits the digital pressure data at an ultra-high frequency (UHF) RFID signal band (P27, P28).
Given the teachings of Debates it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Prugh, Elrod,  Ganem and Sarrafzadeh with the RFID of each wireless sensing unit transmitting the pressure data at an ultra-high frequency (UHF) RFID signal band
As suggested by Debates it is conventional /general in the art for RFID systems to be realized using at least using at least low frequency (LF), high frequency (HF), or ultra-high frequency (UHF) radio wave (P28).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Prugh et al. US Pub. No. 2020/0341457 cited in previous action  in view of Elrod et al. US Publication No. 2007/0069021 cited in previous action  in view of Ganem et al. US Patent No. 9, 065, 423 cited in previous action in view of Sarrafzadeh et al. US Publication No. 2012/0323501 as applied to claim 17 above and further in view of Bradford US Publication No. 2016/0217664cited in previous action.

Re Claim 23, discloses the method of claim 17.
Pugh, Elrod, Ganem and Sarrafzadeh fail to disclose wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance. 
DIOT discloses wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance (see Background of Invention).
Given the teachings of DIOT it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Pugh, Elrod, Ganem and Sarrafzadeh with wherein the electrically sensitive layer of each wireless sensing unit comprises a capacitance sensitive material, and the electrical properties comprise capacitance.
As suggested by DIOT It is well known that measuring the pressure, and more generally the distribution of forces on a given surface, can be obtained by means of so-called capacitive pressure sensors. Said capacitive pressure sensors comprise one or more capacitive cells which are appropriately positioned on the contact surface of the sensor. Each capacitive cell comprises a pair of panels made of an electrically conductive material and a layer of an insulating or dielectric material positioned between the conductive panels(see Background of Invention).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,  and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made FINAL.

Conclusion
The following reference is cited but not relied upon Desgorces discloses a set of conductive strips, the conductive strips being substantially parallel within each set, and the sets of conductive strips being arranged so that the conductive strips of separate sets are substantially perpendicular to each other and cross each other region of the recesses of the intermediate layer, in order to form a pressure sensor each time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887